                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

JEFFREY E. HOWELL,                          )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:19-cv-04990-JPH-DLP
                                            )
ANDREW SAUL Commissioner of Social          )
Security Administration,                    )
                                            )
                        Defendant.          )

                                     ORDER

      Jeffrey Howell’s lawsuit against the Commissioner of the Social Security

Administration (“SSA”) concerns whether the SSA overpaid him $3,754 and

wrongfully withheld $1,285 from him. Dkt. 1. Specifically, Mr. Howell alleges

that the SSA wrongly determined that the $3,754 in disability benefits he

received for October, November and December 2013 was an overpayment. Dkt.

1 at 5 (Compl. ¶¶ 32-33). Mr. Howell further alleges that the SSA wrongly

withheld $1,285 in disability benefits that he should have received for January

2016. Dkt. 1 at 5 (¶ 35). In his prayer for relief, Mr. Howell seeks a declaratory

judgment that he is entitled to the disability benefits for October, November

and December 2013; a temporary restraining order and/or preliminary

injunction prohibiting the SSA from withholding benefits; and an order that

any amount already withheld to be repaid with interest. Dkt. 1 at 7 (¶¶ 50-52).

Mr. Howell filed a motion for a temporary restraining order and preliminary

injunction on January 2, 2020. Dkt. [9].



                                        1
       To obtain a temporary restraining order, Mr. Howell must show that: (1)

he has a reasonable likelihood of success on the merits; (2) he has no adequate

remedy at law; and (3) he will suffer irreparable harm without injunctive relief. 1

Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of Am. Inc.,

549 F.3d 1079, 1086 (7th Cir. 2008). “Where the only remedy sought at trial is

damages, the two requirements —irreparable harm, and no adequate remedy at

law—merge. The question is then whether the plaintiff will be made whole if he

prevails on the merits and is awarded damages.” Roland Mach. Co. v. Dresser

Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). If Mr. Howell fails to meet any

of these threshold requirements, the Court must deny the injunction. Girl

Scouts of Manitou Council, Inc., 549 F.3d at 1086.

       The Court does not address whether Mr. Howell has shown a likelihood

of success on the merits because he has not shown the other requirements.

Mr. Howell has not demonstrated that there is no adequate remedy at law. Mr.

Howell seeks to recover $1,285 that he claims he was entitled to have received

as his disability benefit for January 2016, and to retain the $3,754 in disability

benefits that he received for October, November and December 2013. Dkt. 1;

dkt. 9. If Mr. Howell is successful with his action, he will be entitled to

monetary damages that are easily calculable and that can be paid to him

following the entry of final judgment. He has not shown why this legal remedy

is inadequate to redress his claims. See D.U. v. Rhoades, 825 F.3d 331, 339


1The standards for a temporary restraining order and a preliminary injunction are the same.
See McCleskey v. Hooks AV, Ltd. Liab. Co., No. 1:18-cv-02397-JRS-DML, 2018 WL 5255011, at
*1 (S.D. Ind. Oct. 22, 2018)

                                             2
(7th Cir. 2016) (Litigants will not meet the standard for irreparable harm if

“money damages could make [them] whole again should [they] prevail” after a

trial.); Girl Scouts of Manitou Council, Inc., 549 F.3d 1079, 1095 (7th Cir. 2008)

(“[A]n inadequate legal remedy is when the nature of the loss incurred by the

plaintiff makes it difficult to calculate damages.”).

      Mr. Howell similarly has not demonstrated that he will suffer irreparable

harm without injunctive relief. Some examples of circumstances where

damages as a remedy may be insufficient and where irreparable harm may

occur include: (1) a monetary award being too late to save the plaintiff’s

business; (2) the plaintiff not being able to finance his lawsuit against the

defendant without the revenues from his business that the defendant is

threatening to destroy; (3) damages being potentially unobtainable from the

defendant because he may become insolvent before a final judgment can be

entered and collected; and (4) the nature of the plaintiff's loss making damages

very difficult to calculate. See Roland Mach. Co., 749 F.2d at 386.

      No comparable circumstance exists here where the relief Mr. Howell

seeks is a determination whether the SSA wrongfully withheld a month of

disability benefits from him and whether he may keep two months of disability

benefits that the SSA claims were wrongfully paid to him. “[T]he temporary

loss of income, ultimately to be recovered, does not usually constitute

irreparable injury.” Sampson v. Murray, 415 U.S. 61, 90 (1974). Ultimately,

Mr. Howell will be made whole if he prevails on the merits and is awarded




                                         3
damages. Id. Accordingly, Mr. Howell’s motion for a temporary restraining

order is DENIED. Dkt. [9].

      Mr. Howell’s motion for a preliminary injunction is taken under

advisement, pending response from the Commissioner. Dkt. [9].

      Mr. Howell’s request to withdraw his previously filed ex parte motion for

a temporary restraining order, dkt. 3, is GRANTED. Dkt. 9-1. The clerk is

directed to terminate the motion. Dkt. [3].

      Last, Mr. Howell’s motion requesting service of process by the United

States Marshal is DENIED as moot. Dkt. [4]. Under Local Rule 5-12(a), and by

agreement with the United States Attorney, no actual service of initial process

is required in Social Security appeals brought in the United States District

Court for the Southern District of Indiana. The Social Security Administration

will treat notification through the Court’s Case Management and Electronic

Filing System (CM/ECF) as service under Rule 4 of the Federal Rules of Civil

Procedure.

SO ORDERED.

Date: 1/7/2020




Distribution:

JEFFREY E. HOWELL
P.O. Box 6093
Bloomington, IN 47407




                                        4
